DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/22 has been entered.
 Response to Arguments
Applicant's arguments filed 2/16/22 have been fully considered but they are not fully persuasive. Applicant has amended apparatus claims 1-2 with language reciting steps or order of manufacturing the module. Specifically the step of placing fibers in a cavity before the subsequent filling of epoxy. The method of forming a device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.
Applicant further amends claim 1 to recite the module is a permanent single unit “capable of “withstanding a liquid environment and protecting” the fibers. It is noted that no specific structure is recited as to how this function is performed, nor the material characteristics of the epoxy nor to what degree of protection or withstanding is achieved. The mere functional recitation that the module and fibers are capable of withstanding or protecting the fibers has not been given patentable weight because it is in narrative form. In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified function, as set forth in 35 USC 112, 6th paragraph, and must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172; 388 O.G. 279. 
In regards to the module being “permanent”, the prior art, once assembled, may or may not be disassembled again. If not, then this structure would be permanent. No additional structure is claimed as to how or to what degree the device stays permanent. Applicant’s own drawings show what appear to be fastening holes (58). The Specification is silent as to these holes, how the module is made permanent, nor any disclosure or description of degrees of protection.
Since the method claims 3-4 recite specific steps of the above and amended placement of the fibers, the arguments are persuasive in regards to the anticipation of prior art under 35 USC 102, but a clarified rejection is proper under 35 USC 103.
Finally, since no specifics are claimed, Examiner notes multiple prior art cited below that utilize an epoxy filler within an optical module housing that would provide at least a degree of liquid and fiber protection. Further, as stated in prior office actions, the simple practice of a potting compound in electrical or optical arts would meet this structural limitation in its current form.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,805,979 to Bossard et al.
Bossard discloses in the abstract, and figures, an optical module system comprising: 
A module base (16; figure 2) configured with a cavity (portion between 45; figure 6); 
A module top (17; figure 1); 
An epoxy (“mastic sealant”; column 3, line 35); and
A plurality of optical fibers (“plurality of fibers”; abstract); 
Wherein said cavity of the module base is capable of holding the optical fibers and capable of being filled with the epoxy (as noted in the arguments above, the cavity is capable of being filled with epoxy); 
Wherein said module top is capable of fixedly attaching to the module base (figure 1 depicts the two portions coming together and fixed to one another via bolts 18).
It is noted that there is no additional structure claimed as to what makes the module a “submersible module”. As noted in the response to arguments above, the steps of forming the device is not a limitation considered in an apparatus claim. Bossard certainly fills a cavity with epoxy and this would serve to protect the fibers within. No degree of liquid protection is claimed nor defined in the specification.
Claim 2 differs from claim 1 in that a splice tray is included. Bossard discloses a splice tray (60). 

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0268434 to Barnette, Jr. et al.
Barnett discloses in the abstract, and figures, an optical module system comprising: 
A module base (252; figure 5) configured with a cavity (interior portion defined by the walls of the enclosure 224; figure 5); 
A module top (250; figure 5); 
An epoxy (paragraph 49 describes a potting material); and
A plurality of optical fibers (“plurality of fibers”; abstract); 
Wherein said cavity of the module base is capable of holding the optical fibers and capable of being filled with the epoxy (paragraph 49 describes the epoxy potting material filling the cavity to create a strong and water blocking function); 
Wherein said module top is capable of fixedly attaching to the module base (figure 5 shows two portions of a housing that come together and fixed via tabs 254).
Further, paragraph 49 describes water-blocking functions and would therefore be “submersible”.
Claim 3 is a method claim that recites general steps of providing the above structure. The prior art discloses the construction and sizing of the module top and base and applying an adhesive. 
As noted in the response to arguments above, the Specification is silent as to the module being “permanent” or what degree the device is made permanent. Barnett certainly does not need to be re-opened and could be permanent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bossard in view of US 2008/0101750 to Beer et al.
Bossard discloses the structure of the claimed invention, however, fails to disclose the step of placing fibers before filling with epoxy. First, it is noted that it is common practice in the art to place all items within a cavity prior to the filling of epoxy. Otherwise, it would be near impossible to provide optical alignment or to provide correct placement of structure during manufacturing. Second, simply rearranging placement steps would be within the level of ordinary skill in the art.
	Beer discloses a housing with a cavity with fibers placed within and a subsequent step of filling with a potting material (paragraph 49). 
	It would have been obvious to one having ordinary skill in the art to place components within a cavity of a housing prior to the filling of an epoxy since first, rearranging steps would be routine. Secondly, as taught by Beer, it allows for alignment of internal components prior to potting.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2004/0202434 (paragraph 16; filling with gel material).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883